       Case 2:18-cv-01669-JAD-PAL Document 21 Filed 11/06/18 Page 1 of 4



 1   DANIELLE A. KOLKOSKI, ESQ.
     Nevada State Bar No. 8506
 2   WOLFE & WYMAN LLP
     6757 Spencer Street
 3   Las Vegas, NV 89119
     Telephone: (702) 476-0100
 4   Facsimile: (702) 476-0101
     dakolkoski@wolfewyman.com
 5
     Attorneys for Defendant
 6   DITECH FINANCIAL LLC
 7
                                    UNITED STATES DISTRICT COURT
 8
                                           DISTRICT OF NEVADA
 9

10

11   ROGER G. SHIRLEY,                                       Case No. 2:18-cv-01669-JAD-PAL
12                           Plaintiff,
                                                             STIPULATION AND ORDER FOR
13               v.                                          EXTENSION OF TIME FOR
                                                             DEFENDANT DITECH FINANCIAL
14   DITECH FINANCIAL LLC, SCE FEDERAL                       LLC TO RESPOND TO PLAINTIFFS’
     CREDIT UNION, TARGET NATIONAL                           COMPLAINT
15   BANK, SONEPCO FEDERAL CREDIT
     UNION, UNITED STATES OF AMERICA                                 (FIRST REQUEST)
16   FEDERAL CREDIT UNION, EQUIFAX
     INFORMATION SERVICES LLC, TRANS
17   UNION, LLC and EXPERIAN
     INFORMATION SOLUTIONS, INC.,
18
                             Defendants.
19

20

21
                 IT IS HEREBY STIPULATED AND AGREED between Defendant, DITECH
22
     FINANCIAL LLC (hereinafter, “DITECH”) and Plaintiff, ROGER G. SHIRLEY, by and through
23
     their undersigned attorneys, that DITECH shall have up to and including November 20 2018 to file a
24
     Response to Plaintiff’s Complaint as the parties are engaging in potential early resolution.
25
     ///
26
     ///
27
     ///
28

                                                         1
     3206365.1
       Case 2:18-cv-01669-JAD-PAL Document 21 Filed 11/06/18 Page 2 of 4



 1               This is DITECH’s first request for an extension, and is not intended to cause any delay or

 2   prejudice to any party. Trial has not been set in this case yet.

 3   DATED: November 6, 2018                                    DATED: November 6, 2018

 4   WOLFE & WYMAN LLP                                          KAZEROUNI LAW GROUP, APC
 5

 6
     By: /s/ Danielle A. Kolkoski                               By: /s/ Michael Kind
 7       DANIELLE A. KOLKOSKI, ESQ.                                MICHAEL KIND, ESQ.
         Nevada State Bar No. 8506                                 Nevada Bar No. 13903
 8       6757 Spencer Street                                       6069 South Fort Apache Road, Suite 100
         Las Vegas, NV 89119                                       Las Vegas, Nevada 89148
 9
         Attorneys for Defendant                                   Attorney for Plaintiffs
10       DITECH FINANCIAL LLC

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                            2
     3206365.1
       Case 2:18-cv-01669-JAD-PAL Document 21 Filed 11/06/18 Page 3 of 4



 1                                                     ORDER
 2               Based on the Stipulation of the parties, and good cause appearing therefore,

 3               IT IS HEREBY ORDERED, ADJUDGED AND DECREED that DITECH FINANCIAL

 4   LLC shall have up to and including November 20, 2018 to file a Response to Plaintiff’s Complaint.

 5               IT IS SO ORDERED.
 6               Dated this 7th day of November, 2018 .

 7
                                                      By:
 8
                                                                      MAGISTRATE JUDGE
 9

10
     Submitted by,
11
     DATED: November 6, 2018
12

13   WOLFE & WYMAN LLP
14

15
     By:/s/ Danielle A. Kolkoski ____________
16      DANIELLE A. KOLKOSKI
        Nevada Bar No.: A. KOLKOSKI, ESQ.
17      6757 Spencer Street
        Las Vegas, NV 89119
18
        Attorneys for Defendant
19      DITECH FINANCIAL LLC

20

21

22

23

24

25

26
27

28

                                                            3
     3206365.1
       Case 2:18-cv-01669-JAD-PAL Document 21 Filed 11/06/18 Page 4 of 4



 1                                     CERTIFICATE OF MAILING
 2               On November 6, 2018, I served the foregoing STIPULATION AND ORDER FOR
 3   EXTENSION OF TIME FOR DEFENDANT DITECH FINANCIAL LLC TO RESPOND
 4   TO PLAINTIFFS’ COMPLAINT, by the following means to the persons as listed below:
 5                    a.    EFC System (you must attach the “Notice of Electronic Filing,” or list all

 6   persons and addresses and attach additional paper if necessary):

 7               DAVID H. KRIEGER, ESQ.                    dkrieger@hainesandkrieger.com
                 MICHAEL KIND, ESQ.                        mkind@kazlg.com
 8               Attorneys for Plaintiff

 9               CARLETON R. BURCH, ESQ.                   crb@amclaw.com
                 Attorney for Defendant
10               SCE Federal Credit Union

11
                      b.    United States Mail, postage fully pre-paid (List persons and addresses.
12
     Attach additional paper if necessary):
13

14
                                                           /s/ Jamie Soquena
15                                                         Jamie Soquena
                                                           An employee of Wolfe & Wyman LLP
16

17

18
19

20

21

22

23

24

25

26
27

28

                                                       4
     3206365.1
